                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.                                                 Criminal No. 17-282

  NIGEL MACAYA BROADUS


                                MILLER NOTICE AND ORDER


TO THE PETITIONER IN THE ABOVE ACTION:

       You have filed a Motion to Vacate Sentence Under 28 U.S.C. § 2255. You are hereby

notified that federal law requires that you include all of your federal constitutional claims

challenging a specific conviction and sentence in one petition seeking habeas corpus relief

pursuant to 28 U.S.C. § 2255.

       The United States Court of Appeals for the Third Circuit held in United States v. Miller,

197 F.3d 644 (3d Cir. 1999), that, upon receipt by the United States District Court of a pro se

petition challenging an inmate's conviction or incarceration, whether titled or styled as a “section

2255" motion or something else, the District Court “should issue a notice to the petitioner

regarding the effect of his pleadings.” This notice should advise the petitioner of the following:

       Option 1. You can have your motion ruled upon as filed.

       Option 2. If your motion is not styled as a section 2255 motion, this Court can re-

characterize your motion as a section 2255 motion and resolve it as such, but in that case, you will

lose your ability to file a second and successive petitions absent certification by the Court of

Appeals.

       Option 3. You may withdraw the motion, and file one all-inclusive section 2255 petition

within the one-year statutory period under the Antiterrorism Effective Death Penalty Act
(AEDPA), 28 U.S.C. § 2244. In other words, if this Court considers and denies your petition as

filed and the claims you raise in this petition on the merits, you will not be able to file a subsequent

petition at a later time challenging the same conviction on other grounds, absent exceptional

circumstances and the issuance of a certificate of appealability by the United States Court of

Appeals for the Third Circuit.

       Because your motion is explicitly captioned a Motion under 28 U.S.C. § 2255, Option 2

does not apply. Therefore, you are hereby directed to consider this Miller Notice, and to make an

election between Option 1 (to have your motion ruled upon as filed) or Option 3 (withdraw your

motion, in which case you may file one all-inclusive section 2255 petition within the one-year

statutory period under the Antiterrorism Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2244).

                                   23rd day of July 2019, it is HEREBY ORDERED that
       Accordingly, AND NOW, this ____

petitioner Nigel Macaya Broadus shall file his “Statement of Intent” on or before ______________,
                                                                                   August 23

2019, setting forth his intention to either have his Motion Under 28 U.S.C. § 2255 ruled upon as

filed (and lose his ability to file a second or successive petitions absent certification by the court

of appeals), or withdraw his motion, in which case he may file one all-inclusive § 2255 petition

subject, however, to the one-year from final judgment statutory period prescribed by AEDPA for

section 2255 petitions.

       If petitioner exercises Option 3, the time for filing his “one all-inclusive § 2255 petition”

                              30 days from the date he files such Statement of Intent. In the event
will be tolled an additional ____

                                                               August 23
petitioner does not file his Statement of Intent on or before ______________, 2019, this Court will

proceed to determination of his motion as a section 2255 motion, with the attendant consequences

under AEDPA.


                                                       2
             It is FURTHER ORDERED that, as appropriate, the deadline for the government to further

      respond to the Petition is extended until further Order of Court.



                                                                        s\Cathy Bissoon
                                                                      ____________________
                                                                          United States District Judge



cc:

Nigel Macaya Broadus
USMS 38663-068
Allenwood U.S. Penitentiary
Inmate Mail/Parcels
P.O. BOX 3000
White Deer, PA 17887




                                                       3
